DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 07/23/2019.  It is noted, however, that applicant has not filed a certified copy of the CN 201910664133.1 application as required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   For example, a more descriptive title could be, “Display Panel With Asymmetrically Disposed Pads”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN109860248 (which is a prior art of record listed on the IDS filed 09/30/2020) in view of KR20150054454 (which is a prior art of record listed on the IDS filed 09/30/2020).
Regarding claim 1:
	CN109860248 discloses a display panel (Fig. 1), comprising a display area 10 (see [0044] of the English translation provide with the reference in the IDS filed 09/30/202), a binding area 20 (Fig. 1) and a pad area 30 (Fig. 1) located between the display area 10 and the binding area 20, the display area provided with a function layer (i.e., any layer within the display area 10 is considered to be a function layer), the binding area 20 provided with a driving unit 40 [0044], wherein the pad area 30 (Fig. 1) provided with a plurality of pads 33/34 (Fig. 3) arranged [in a single row] in Fig. 3, the dotted lines would connect to the function layer), the other end of each of the pads is connected to the driving unit (i.e., the driving unit 40 is bonded to the pads 31-34),
wherein the plurality of pads 33/34 are disposed asymmetrically (Fig. 3 and [0066]) with respect to a centerline 50 (Fig. 3 and [0066]), and the centerline is a centerline of the display panel running through the display area 10 (Fig. 1), the pad area 30 and the binding area 20.
CN109860248 does not disclose a plurality of pads arranged in multiple rows and multiple columns.  However, KR20150054454 teaches, in a device similar to that of CN109860248, a plurality of pads IPD1/IPD2 (e.g., see Figs. 1-2) arranged in multiple rows and multiple columns.
It would have been obvious to one of ordinary skill in the art to modify CN109860248 by incorporating multiple rows and columns of pads, as taught by KR20150054454, because the modification could provide a display panel with significantly more pixels.

Regarding claims 2 and 5-10:
	re claim 2, CN109860248 modified by KR20150054454 discloses extension directions of the pads 33/34 in a same column are the same, extension lines of the pads in multiple columns intersect with the centerline (i.e., CN109860248 discloses extensions lines of the pads intersect the centerline, see Fig. 3; and KR20150054454 teaches extension directions of the pads in a same column are the same (see Fig. 2);
re claim 5, CN109860248 discloses the centerline 50 (Fig. 3) divides the plurality of pads into a first pad group and a second pad group located at two sides of the centerline 50 (e.g., in Fig. 3, see first pads of two groups of 33/34, i.e., see a first group would be the second pad 33 from the left and the third pad 34 from the right;  and a second group would be the first pad 33 from the left with the second pad 34 from the right), extension lines of multiple columns of the pads in the first pad group converge at a first point, extension lines of multiple columns of the pads in the second pad group converge at a second point, both of the first point and the second point are located on the centerline (i.e., note the first group 33/34  converges lower than the second group 33/34);
	re claim 6, CN109860248 shows (in Fig. 3) the first point of convergences is lower than the second point;
	re claims 7 and 8, CN109860248 shows (in Fig. 3) angles between the extension lines 301 of the multiple columns (i.e., CN109860248 modified by KR20150054454) of the pads in the first pad group and the centerline gradually/uniformly decrease along a row direction of the first pad group toward the centerline (i.e., going left-to-right in Fig. 3), and wherein angles between the extension lines of the multiple columns of the pads in the second pad group and the centerline gradually/uniformly decrease along a row direction of the second pad group toward the centerline (i.e., going right-to-left in Fig. 3);
	re claim 9, CN109860248 discloses (in the embodiment shown in Fig. 2) the pad area 20 comprises one column of the pads located at an edge of one side of the pad area and parallel to the centerline 50 are parallel to each other (see extension lines for pads at the edge of pad area 20 in Fig. 2); therefore, it would have been obvious to one of ordinary skill in the art to 
	re claim 10, CN109860248 discloses the pad area 20 (Fig. 3) further comprises two columns (i.e., CN109860248 modified by KR20150054454) of the pads located at outermost edges of two sides of the pad area 20 and are disposed asymmetrically with respect to the centerline 50 (i.e., the extension lines from the outermost pads in Fig. 3 do not converge at the same point on the center line 50).
	Therefore, CN109860248 (in view of KR20150054454) renders claims 2 and 5-10 obvious.

	Regarding claims 11-15:
	Initially, these claims are essentially the same as claims 1, 2, 8, 9 and 10, respectively, except that claim 11 requires symmetrically disposed pads (instead of asymmetrically disposed pads recited in claim 1).  All other pertinent limitations in these claims are recited in claims 1, 2, 8, 9 and 10; accordingly, these claims are deemed obvious for reasons similar to those provided above with respect to claims 1, 2, 8, 9 and 10.
	Specifically regarding the symmetrically disposed pads required by claim 11, it is noted the same embodiment in Fig. 3 of CN109860248 discloses symmetrically disposed pads 31/32 that render obvious the different limitation recited in claim 11; accordingly, all limitations in claim 11 are rendered obvious.  Therefore, CN109860248 (in view of KR20150054454) renders claims 11-15 obvious for reasons similar to those provided above with respect to claims 1, 2, 8, 9 and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 generally disclose pad structures/layouts in display panels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892